Citation Nr: 0608028	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-03 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for 
hypertension, entitlement to an initial rating in excess of 
30 percent for the service connected dysthymic disorder, and 
entitlement to an effective date earlier than January 8, 1997 
for the grant of service connection for dysthymic disorder 
are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1965.

This appeal arises from an August 2003 RO decision that 
determined that the veteran was not eligible for vocational 
rehabilitation benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
his claim to establish vocational rehabilitation benefits 
under the provisions of Chapter 31.  

The record shows that the veteran was provided with an 
initial evaluation and counseling action.  He met with an 
assigned vocational rehabilitation counselor for an 
entitlement determination and a review of testing results.  
The veteran furnished information about his personal 
background, past training and employment, his medical 
conditions, and the limitations he experienced as a result of 
the identified conditions.  The counselor was able to 
establish an employment handicap; however, it was determined 
that a serious employment handicap did not exist due to the 
fact that his service connected disability did not materially 
contribute to his employment handicap.  In view of the fact 
that the veteran did not have a serious employment handicap 
coupled with the fact that his only service connected 
disability was rated as 10 percent disabling, it was 
determined that the veteran was not eligible for Chapter 31 
services.  

Following the above entitlement determination, by rating 
decision in November 2005, a 30 percent evaluation was 
assigned for the veteran's service connected dysthymic 
disorder, effective from January 8, 1997.  In view of the 
changed circumstances underpinning the veteran's appeal, the 
instant claim must be returned to the RO for an additional 
vocational rehabilitation evaluation to include meeting with 
a vocational rehabilitation counselor and undergoing all 
necessary testing and information gathering as deemed prudent 
by VA.

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted in 
November 2000.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are not applicable in this case, the 
changes "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.  The veteran was never provided notice of the 
VCAA, or VA's duty to provide notice and duty to assist as 
part of the development of his claim.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Accordingly, the veteran must be informed of the information 
or evidence necessary to substantiate his claim for 
entitlement to benefits under Chapter 31.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with.  See 38 
C.F.R. § 3.159 (2005).  The veteran should 
be specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
obtain with respect to his claim for 
benefits under Chapter 31.  See 38 
U.S.C.A. § 5103(a) (West 2002). 

2.  After undertaking all development 
deemed appropriate to include conducting a 
vocational rehabilitation evaluation by a 
vocational rehabilitation counselor with 
all necessary testing and information 
gathering to determine if the veteran has 
a serious employment handicap, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The 
supplemental statement of the case should 
provide a detailed explanation why the 
veteran's claim is denied and include all 
pertinent legal authority that supports 
the denial of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


